Citation Nr: 0323183	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hypertension and a 
heart disorder, to include atrial fibrillation.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to 
February 1967.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (RO), which denied the benefit sought 
on appeal.


REMAND

The veteran maintains, in substance, that he incurred heart 
disease while on active duty.  During an April 2002 personal 
hearing at the RO and an April 2003 hearing before the 
undersigned acting Board member, sitting at the RO, the 
veteran offered specific contentions which the Board will 
address together for the sake of clarity.  He contended that 
he was hospitalized at the naval hospital in Yukuska, Japan 
for about one month in approximately September, October or 
November 1965.  He believed that during this time, he 
experienced an episode of atrial fibrillation.  The veteran 
also testified that he was treated for high blood pressure at 
Madigan Hospital in Seattle, Washington, from 1967, 1968 or 
1969 (shortly after separation from service) to 1974.  

A preliminary review of the claims file demonstrates that it 
does not contain all records corresponding to the veteran's 
testimony.  The Board observes that in January 2002, the RO 
received correspondence from Madigan Army Medical Center 
indicating that no records pertaining to the veteran were 
found.  However, there is no indication in the claims file 
that these records have been requested from the National 
Personnel Records Center (NPRC).  Any outstanding medical 
records must be made part of the veteran's claims file before 
the Board can properly adjudicate the veteran's claim.  The 
Board also observes that such records could be of value to 
the veteran's service connection claim. 

The Board observes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  Under the new act, the VA has an 
obligation to secure records in the custody of the Federal 
government (such as records from military medical facilities) 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3).

Regardless of whether any additional records are obtained, 
the Board finds that a medical opinion is required to 
properly resolve the issue on appeal.  The Board notes that 
the service medical records which are currently of record 
include a sick call treatment record from an aid station 
which appears to be dated October 17, 1965.  It reflects that 
the veteran reported complaints of shortness of breath and a 
tight feeling in his chest.  He stated that he had 
approximately 15 episodes similar to this since June 1965.  A 
United States Naval Hospital summary shows that the veteran 
was admitted on October 22, 1965, and discharged on November 
4, 1965.  It was noted that he had been in good health until 
developing shortness of breath four months prior to 
admission.  A diagnosis of pulmonary hilar adenopathy had 
been made prior to admission.  During the hospitalization, he 
did not have any further episodes of shortness of breath, but 
he did develop an upper respiratory infection.  Another 
service medical record dated in November 1965 indicates that 
the veteran had difficulty breathing and a history consistent 
with episodes of hyperventilation.  A record dated in 
September 1966 shows the veteran still had shortness of 
breath at times and stated that he almost passed out.  The 
Board believes that a medical opinion is required to 
determine whether there is a relationship between these 
complaints noted in service and any currently diagnosed 
cardiovascular disorder, particularly atrial fibrillation.  



Accordingly, this case is REMANDED for the following:

1.  After obtaining any necessary 
authorization, the RO should take appropriate 
action to obtain copies from the NPRC, or any 
other appropriate source, of post service 
inpatient and/or outpatient clinical records 
for 1967, 1968 or 1969, from the Madigan Army 
Medical Center in Seattle, Washington.  
Efforts to obtain such records should 
continue unless it is reasonably certain that 
such records do not exist or that further 
efforts to obtain those records would be 
futile.  

2.  Regardless of whether any additional 
evidence is obtained, the claims file 
should be referred for a medical opinion.  
The physician should be directed to 
review all pertinent evidence, including 
the above referenced service medical 
records of showing complaints of 
shortness of breath.  The physician 
should give an opinion as to the 
likelihood that the complaints noted in 
service represented the onset of any 
currently diagnosed cardiovascular 
disorder, to include atrial fibrillation.  

3.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the issue of entitlement to service 
connection for hypertension and a heart 
disorder, to include atrial fibrillation.  
If the issue remains denied, the veteran 
and his representative should be 
furnished a SSOC.  They should be 
afforded the appropriate period of time 
within which to respond thereto, at their 
option, as provided by governing 
regulation.  Then, if otherwise in order, 
the case should be returned to the Board 
after compliance with all requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




